Bell, J.
The errors of which the appellant’s counsel complains, relate principally to the instructions which he says were given to the jury in the court below. By an examination of the record, we perceive that the instructions to which the appellant’s counsel refers, do not bear the signature of the judge who presided at the trial in the court below. The statute requires the instructions which the judge gives to the jury, to be signed by the judge; and this court has frequently declined to consider instructions, which do not bear the judge’s signature.
The testimony shows very clearly, that the plaintiff, Barnes, treated Jamison as his agent, in the business of procuring the land certificate from Wright. The letter from Barnes to Jami-son, dated the 19th of April, 1850, also shows that Jamison was acting as the agent of Barnes, in procuring and locating land certificates. In that letter the plaintiff says, “ get all the certificates you can, and have them located in Collin, Grayson, or anywhere you think for the best.” The plaintift) in that letter, also refers to the fact, that Jamison had let William P. Walton have 320 acres; and he says that he had given an order on Jamison, in favor of another person, for a certain number of acres of land. We think that the testimony fully warranted the jury in finding that Jamison was the agent of Barnes, and that *365Jamison had been guilty of no fraud in taking the transfer of the land certificate from Wright in his own name, and in the subsequent sale to Walton. There is no evidence to show that the defendant, Bundy, had any notice, at the time of his purchase, that Barnes had any claim to the land certificate, transferred by Wright to Jamison.
We do not think that the court erred in refusing the charges asked by the plaintiff’s counsel; because the legal title was in Bundy, and it was for the plaintiff to show a superior equitable title in himself, which he failed to do.
Upon the whole record, we are of opinion that the judgment of the court below ought to be affirmed, and it is ordered accordingly.
Judgment affirmed.